DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 Response to Amendment
In response to the amendment received on February 1, 2021:
Claims 1-6, 12, 14-16, 18, 23, 28, 55, 56, 58, 59, 81, 82 and 84-85 are pending;
The prior art rejections of record are withdrawn in light of the amendment.
Information Disclosure Statement
The information disclosure statement filed September 19, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
As to the IDS filed February 1, 2021, the documents therein appear to be duplicate citations of the IDS filed on September 19, 2019.  To avoid redundancy, the latter filed IDS with duplicate citations (having been considered in the earlier filed IDS) have been lined through.
Allowable Subject Matter
Claims 1-6, 12, 14-16, 18, 23, 28, 55, 56, 58, 59, 81, 82 and 84-85 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the electrochemical cell of claim 1 comprising a first electrode comprising a layer comprising a lithium intercalation compound first electroactive material, an inorganic lithium-ion-conductive layer disposed on the surface of the layer 
Cho et al. (U.S. Patent No. 7,175,937) appears to be the closest prior art of record as it teaches of providing a first electrode in Fig. 1 comprising both an active material layer and inorganic lithium-ion-conductive protective layer on the active material layer for the purpose of preventing cathode decomposed material from moving beyond the cathode.  However, neither Cho nor the remaining prior art of record remedy the deficiencies of Cho to meet the remaining limitations of claim 1.  For example, the cited prior art of record does not reasonably teach, suggest or render obvious the inorganic lithium-ion-conductive layer comprising columnar particles as now claimed.
The reasons for allowance above, similarly applies to the method of claim 1 which also recites depositing an inorganic lithium-ion-conductive layer on a layer comprising a lithium intercalation compound first electroactive material,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to 1.132 Declaration
The Declaration under 37 CFR 1.132 filed February 1, 2021 is insufficient to because the evidence supplied therein is not commensurate in scope with the claimed invention and thus fails to provide unexpected results to the invention as claimed (see example 1 which is to a 1 micron thick inorganic lithium-ion-conducting layer comprising columnar particles in combination with a lithium iron phosphate cathode, graphite anode, separator and electrolyte).  It is noted that the claims are not limited to the same degree as the evidence of the 1.132 declaration as the claims do not limit to a 1 micron thick inorganic lithium-ion-conducting layer comprising columnar particles in combination with a lithium iron phosphate cathode, graphite anode, separator and electrolyte.  The declaration does not provide a sufficient showing of unexpected results for the claimed invention which is significantly broader in scope than the comparison in the 1.132 declaration.  As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. Therefore the 1.132 declaration is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725